Title: From John Adams to John Adams Smith, 12 May 1815
From: Adams, John
To: Smith, John Adams



My Dear Sir
Quincy May 12th 1815

My feelings have been aroused, coup sur coup by public and private Events beyond any previous period of my life. The arrival of your Aunt, & her son at Paris, to her husband & his father the arrival of your brother & Sister at New York, with my Great Grand daughter; your family dinner with your father & the departure of all but yourself to Cedar Grove; at the same time with the stupendous news of a public nature from Paris & Vienna: I am almost ashamed to say have drawn off my attention from the unexampled, unprecedented glories of our Country, at new Orleans, nay I had almost said, they have made me forget for a time our Naval Conquerors & their Victories.
But to descend from these heights, your uncle writes me that he has sent me Newspapers & books. The Newspapers you may lend to any Editor of a New York paper The books I should be glad to receive. I know not their volumes. If they are only Octavo’s you may address them volume after volume by the post, addressed to John Adams Quincy.
My love to you all
John Adams.